                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

JAMIE NICOLE McGINLY                                                                     Plaintiff

v.                                                            Civil Action No. 3:19-cv-361-RGJ

LARUE COUNTY, HODGENVILLE                                                              Defendant

                                           * * * * *

                                 MEMORANDUM OPINION

       Plaintiff Jamie Nicole McGinly filed a pro se, in forma pauperis civil-rights complaint.

On initial review pursuant to 28 U.S.C. § 1915(e)(2), the Court dismissed the claims against the

only named Defendant, “Larue County, Hodgenville,” but afforded Plaintiff an opportunity to

amend her complaint within 30 days to name the individual(s) she claims violated her Fourth

Amendment rights. Within that 30-day period, Plaintiff filed a copy of the first and second page

of the complaint form (DN 9). In the statement-of-claim(s) portion, she states as follows:

       This complaint is being amended and I have documents to show my loss due to
       the unlawful imprisonment on or around July, 18 2018. The crime that I was
       charged with in or around April of 2007 was a high profile case. In fact it was on
       the front of several local newspapers. Then to be charged again for un lawful
       transaction with a minor in the first degree again was once again damaging to my
       name. Also, being forced to stay in jail after serving every day of my prison
       sentence in peewee valley was inhumane. I am seeking only to be reimbursed for
       the cost of my car (towing, storage). Also for loss of wages. I have suffered
       humiliation, mental anguish and inconvenience as a result of defendants actions.
       It is beyond the scope of my knowledge, skill, education or training all the ways
       in which the defendants conduct has resulted in my emotional distress.

       The amended complaint includes a brief description of six exhibits attached to the

amended complaint. Those exhibits are a copy of a Larue County newspaper article regarding
what Plaintiff refers to as a high profile criminal case in April 20071; a “Notice of Discharge”

dated May 1, 2013, indicating discharge from custody of the Kentucky Correctional Institution

for Women related to indictments in three criminal cases from 2008-2010, including unlawful

transaction with a minor (No. 08-CR-00030); a citation from “Probation and Parole” indicating a

violation of conditions of probation or parole; a document from the Kentucky Department of

Corrections showing good-time and parole-compliance credits earned on jail time served on two

criminal indictments from 2015 involving theft by unlawful taking and escape; a bill for towing

and storage of Plaintiff’s car; and a copy of Amendment V to the U.S. Constitution.

        Plaintiff also filed a letter with several state court records attached (DN 10). Those

documents are a copy of a criminal complaint and arrest warrant for Jamie Thetford dated

April 3, 2008; a warrant of arrest issued April 16, 2008; and a copy of a warrant of arrest for

Jamie Thetford showing that it was executed on July 14, 2018.

        Plaintiff’s original complaint alleged that she was imprisoned for five days in 2018 while

waiting for court records and that when she was told she would be released on “that day” she was

not released until the following afternoon and only after a friend came to the jail to get her out.

None of these exhibits Plaintiff now presents provide information to state a claim for a

constitutional violation. For example, Plaintiff does not explain why being arrested pursuant to a

probation and parole citation for violating parole violated her constitutional rights.

        Moreover, Plaintiff still does not name any individual Defendant(s) who she claims

violated her constitutional rights. The Court’s prior Memorandum Opinion and Order explicitly

warned Plaintiff that failure to do so would result in dismissal of this action for the reasons stated

therein. Because the amended complaint does not state a civil-rights claim against the only

1
  Several of the documents attached by Plaintiff refer to “Jaime Thetford” or “Jamie Thetford” rather than “Jamie
McGinly.” It appears to the Court from Plaintiff’s use of these documents that Jaime Thetford and Jamie McGinly
are the same person.

                                                       2
named Defendant, “Larue County, Hodgenville,” and because Plaintiff has not amended her

complaint to name any defendant(s) in his/her/their individual capacity(ies), the Court will

dismiss this action by separate Order.

Date:   November 12, 2019




cc:    Plaintiff, pro se
       Larue County Attorney
A961.009




                                             3
